STATE OF MICHIGAN

                            COURT OF APPEALS



INGHAM COUNTY TREASURER,                                             UNPUBLISHED
                                                                     January 12, 2017
               Petitioner-Appellant,

v                                                                    No. 329804
                                                                     Ingham Circuit Court
GORDON SMALL, BEVERLY BACH, and                                      LC No. 11-000675-CZ
DENNIS RIGBY,

               Respondents-Appellees.


Before: WILDER, P.J., and BORRELLO and GLEICHER, JJ.

PER CURIAM.

       In this tax foreclosure case, petitioner Ingham County Treasurer (Ingham County)
appeals as of right an October 5, 2015 trial court order setting aside a final judgement of
foreclosure and granting respondents the right of redemption. For the reasons set forth in this
opinion, we reverse and remand.

                                       I. BACKGROUND

       The property at issue consists of two parcels owned by Ellis T. Rigby (hereinafter “the
property”). He died on October 29, 2001; no estate was ever opened. The decedent’s son,
Steven Rigby, occupied the property after his father died, but did not perfect title to the property.
At some point, property taxes went unpaid. Ingham County learned of Ellis’ death in 2008 and
learned that Steven was occupying the property.

        In 2009, Ingham County withheld the property from foreclosure and put Steven on a
payment plan to pay off the unpaid 2006 property taxes on the property. However, by November
1, 2010, petitioner prepared a list of all property subject to forfeiture on March 1, 2011 for
delinquent taxes, which included the property at issue. Further, sometime before December 1,
2010, Ingham County searched the records contained at the offices of the local assessor, local
treasurer, and county treasurer to determine who may have had an interest in the subject
property. Ingham County determined Ellis’ non-existent estate and Steven were the only parties
who may have had an interest. In January 2011, petitioner sent notice by certified mail, returned
receipt requested, to Ellis’ non-existent estate and Steven at the property address advising of the
amount of unpaid taxes, interest, penalties, and fees owing, when the identified property would
be forfeited to the county, the process by which foreclosure would take place, and that the

                                                -1-
property could be lost without the ability to redeem as required by MCL 211.78f. The notices
were returned to Ingham County unclaimed.

        On March 1, 2011, the property was forfeited to petitioner. Within 45 days, petitioner
recorded a notice with the county register of deeds, which included notification of when the
property would be foreclosed without right of redemption. Sometime that month, Steven
approached his neighbors and asked that they loan him $14,000, threatening the neighbors that
he would commit suicide unless they loaned him the money. Steven’s neighbors had a check
issued to petitioner. When Steven brought his neighbors back a receipt, it indicated that it only
paid off one year of property taxes; the neighbors had believed it would pay off three years of
unpaid taxes.

        On June 15, 2011, Ingham County filed a petition in circuit court listing the property as
forfeited and required a hearing be set for some time in February 2012, at which time a judgment
would vest marketable fee simple title without right of redemption if the delinquency was not
paid off by April 2, 2012. The following persons or entities determined to have an interest in the
property were sent notices of the impending foreclosure hearing by certified and first-class mail:
the deceased, his non-existent estate, “E T Rigby,” Steven Rigby, and “Occupant.”

        On September 24, 2011, a copy of the show-cause and judicial hearing notice was posted
on the subject property. Notice of the foreclosure of the property was also published in the
Lansing City Pulse1 for three consecutive weeks in December 2011. And on February 23, 2012,
a judgment of foreclosure was entered granting fee simple title to the property without further
right of redemption if all forfeited delinquent taxes, interest, penalties, and fees foreclosed
against the property, plus any additional interest required by statute, were not paid to the
treasurer by April 2, 2012.2 There is no dispute that the delinquent taxes were not paid by the
April 2, 2012, redemption deadline.

        In the meantime, on May 1, 2012, Steven’s body was discovered in a home on the
property. Multiple substances were found in his blood, including morphine, hydrocodone,
oxycodone, cyclobenzaprine, diphenhydramine, and ethanol. The death certificate issued
indicated that he died on or after March 29, 2012. According to the doctor who performed the
autopsy, March 29, 2012 was identified because that is the last time somebody knew Steven was
alive.

       Respondents are Steven’s first cousins and presumed heirs of his estate. On July 12,
2012, respondents filed a motion for relief from the judgment of foreclosure, citing the
circumstances in this case—namely, that Steven died before the period of redemption expired but
his heirs did not learn about his death before the period had expired, and they acted with
reasonable diligence since learning of his death. On July 13, 2012 the trial court entered an ex


1
    An alternative, weekly newspaper published in Lansing, Michigan.
2
  An amended judgment of foreclosure was entered on February 28, 2012 correcting a
typographical error in the February 23 judgment.


                                               -2-
parte order enjoining Ingham County from selling the property at auction and setting a show-
cause hearing.

       At the show-cause hearing, respondents argued that no harm or damage would come to
Ingham County if they were permitted to pay the back taxes. The trial court concluded that it
was confronted with a “unique fact situation,” stating:

       I’m not saying that the Treasurer hasn’t appropriately followed the requirements.
       But I am moved by the fact, why should the Treasurer benefit from the value of
       the property when there were heirs. And as long as Steve Rigby was alive, their
       hands were tied. And then once they discovered his death, which apparently he
       must not have been discovered for at least a month, it looks like.

                                               * * *

              Maybe longer. And then when they discovered it, it seems like the heirs
       took prompt action to try to unravel the situation . . . .

        The trial court indicated that it did not believe the intent of the foreclosure statutes was to
give the county equity in the property when there were heirs trying to make the county whole.
The trial court set a new redemption date of July 20, 2012.

         Ingham County appealed, but this Court dismissed the appeal for lack of jurisdiction.3
Ingham County subsequently filed an application for delayed leave to appeal the July 19, 2012
order, which this Court again denied, this time for lack of merit.4 Ingham County then applied
for leave to appeal to our Supreme Court, which, in lieu of granting leave, remanded the case to
the trial court with the following instruction:

       we REMAND this case to the Ingham Circuit Court for consideration of whether
       the [respondents] were given adequate notice prior to the foreclosure of the
       property. See In re Petition by Wayne Co. Treasurer, 478 Mich. 1, 8, 10, 732
       NW2d 458 (2007) (holding that MCL 211.78k(6) deprives the circuit court of
       jurisdiction to alter a judgment of foreclosure, but that such a rule could, in some
       cases, violate a person’s constitutional right to due process). [In re Petition of
       Ingham Co Treasurer for Foreclosure of Certain Parcels of Prop, 495 Mich.
1001, 1001; 846 NW2d 56 (2014).]

        On remand, the trial court held an evidentiary hearing. In conjunction with the
evidentiary hearing, Ingham County filed a motion to determine that respondents were not
parties of interest in the property at the time of the foreclosure and, therefore, were not entitled to


3
 In re Petition of Ingham Co Treasurer for Foreclosure, unpublished order of the Court of
Appeals, entered September 18, 2012 (Docket No. 312181).
4
 In re Petition of Ingham Co Treasurer for Foreclosure, unpublished order of the Court of
Appeals, entered July 24, 2013 (Docket No. 312547).


                                                 -3-
due process. The trial court did not address and apply In re Petition by Wayne Co Treasurer as
instructed by our Supreme Court, but instead held that respondents were entitled to due process
because of “the special unique circumstances of this case.” The court explained:

               The Treasurer was aware that Ellis Rigby had died and had been dead for
       quite some time. So, I agree, I guess I can see, technically speaking, that since
       Ellis Rigby was still the registered property owner, his estate was, that notice
       would be technically sent to the estate. But as far as due process is concerned,
       effectively, they knew that that was not going to result in any notice to anyone
       interested in the estate. I recognize perhaps under the statute they had to still do
       that, because Ellis Rigby, or his successor estate, was still the named property
       owner. But the reality is, there is no way any service is going to be made over
       that.

                                               ***

               Now, we come to the situation where, during the redemption period,
       Steven Rigby dies. So under this position, if the Treasurer previously had
       recognized Ellis Rigby’s son Steven even though he had not taken any actions to
       perfect his interest on the theory that Steven Rigby was an heir of Ellis Rigby,
       then if I applied that same rationale at the time of Steven Rigby’s death, which,
       looking in the light most favorable to the Respondents, occurred proper to the
       redemption period on March 29th, then the title would have vested in his heirs.
       And they never had any notice. And so it’s a unique situation.

               . . . And . . . had they known they could have paid . . . . So there leaves a
       gap where I believe that the heirs of Steven Rigby were entitled to notice in this
       matter, for this purpose. . . . So I will deny [petitioner’s] motion.

        After the presentation of evidence, the trial court found that the market value of the
property in 2009 was approximately $384,000 and the amount of back taxes owed were $34,000.
The trial court concluded that the purpose of foreclosure is to allow a governmental unit to
recover back taxes by foreclosing on property and selling it at a foreclosure sale. The trial court
was “concerned that the value of the property is so much higher than the value of the taxes that it
doesn’t know if the County should be in a proprietary position under the facts and circumstances
of this case . . . .” The trial court concluded that “due to the uniqueness of this situation, there
was not due process notice given to the heirs of Steven at the time of his death.”

       The trial court also invoked equity:

               We have a valuable piece of property that worth $380,000 that has been in
       the family of [respondents] since the 30s which would not be 80 years
       approximately, close, 75 years, sometime, continuously in the hands of the family.
       The Treasurer if I find—I have found that there was not due process—is not
       suffering a loss because they’re being paid in full the taxes that were outstanding.
       ...



                                                -4-
               So equity in addition to the due process argument says if the Treasurer is
       whole and the family has held the property for over 75 years and now has paid the
       taxes in this matter, that the foreclosure should be set aside, that the monies that
       they have been paid into escrow should be paid to the Treasurer and I believe that
       agreement was that during this period taxes wouldn’t accrue.

       The court entered a written order on October 5, 2015. This appeal ensued.

                                 II. STANDARD OF REVIEW

        We review a trial court’s decision on a motion for relief from judgment under MCR
2.612(C) for an abuse of discretion. Heugel v Heugel, 237 Mich. App. 471, 478; 603 NW2d 121
(1999). An error of law necessarily constitutes an abuse of discretion. In re Waters Drain
Drainage Dist, 296 Mich. App. 214, 220; 818 NW2d 478 (2012). To the extent that we must
interpret and apply the applicable statutes or court rules, these issues involve questions of law
that we review de novo. Haliw v City of Sterling Hts, 471 Mich. 700, 704; 691 NW2d 753
(2005).

                                           III. GPTA

       Property tax foreclosures are governed by the General Property Tax Act (GPTA), MCL
211.1a, et. seq. The process commences when, on March 1 of each year, property taxes that
were levied in the immediate year preceding remain unpaid. The unpaid tax levy is returned to
the county treasurer as delinquent. MCL 211.78a(2). Delinquency triggers notice requirements
under the GPTA. Specifically, a county treasurer must send notices of the delinquency to the
person to whom the tax bill was last sent or to the person identified as the owner. MCL 211.78b;
MCL 211.78f.

        Following the notices, in the event that the delinquent taxes remain unpaid on March 1 of
the year following delinquency, the property forfeits to the county treasurer. MCL 211.78g(1).
Forfeiture does not convey a “right to possession or any other interest in the property,” instead,
once the property is forfeited, the “foreclosing governmental unit [FGU] may seek a judgment of
foreclosure under [MCL 211.78k] if the property is not redeemed as provided under [the
GPTA].” MCL 211.78(6)(b).

        After a property is forfeited, by June 15 following the forfeiture, the FGU must file a
petition in the circuit court listing all property that has been forfeited and not redeemed to be
foreclosed on under MCL 211.78k. MCL 211.78h. The petition must request a judgment for the
unpaid taxes, interest, penalties and fees, and must request a judgment vesting absolute title to
the property in the FGU without the right of redemption. MCL 211.78h(1).

         Thereafter, before the foreclosure hearing, the FGU must hold a show-cause hearing to
allow “owners or persons with a property interest in the property” to “show cause why absolute
title to the property forfeited . . . should not vest in the [FGU].” MCL 211.78j(1) (emphasis
added). In arranging for the show-cause hearing, the FGU must perform a title search “to
identify the owners of a property interest in the property who are entitled to notice . . . of the


                                               -5-
show cause hearing . . . and the foreclosure hearing [].” MCL 211.78i(1)(emphasis added).
Specifically,

       The owner of a property interest is entitled to notice under this section of the
       show cause hearing . . . and the foreclosure hearing . . . if that owner’s interest
       was identifiable by reference to any of the following sources before the date that
       the county treasurer records the certificate required under section 78g(2):

       (a) Land title records in the office of the county register of deeds.

       (b) Tax records in the office of the county treasurer.

       (c) Tax records in the office of the local assessor.

       (d) Tax records in the office of the local treasurer. [MCL 211.78i(6) (emphasis
       added) (internal citations omitted).]

        After conducting a title search and identifying owners of a property interest, 30 days
before the show-cause hearing, the FGU must furnace notice to those persons via certified mail,
return receipt requested, to an address “reasonably calculated to apprise” them of the hearings.
MCL 211.78i(2). In addition, the FGU must physically inspect each parcel of forfeited property,
and if the property appears to be occupied, the FGU must personally provide notice to the
occupant, or, alternatively, if personal service is not possible, post notice on the property. MCL
211.78i(3).

        Once the FGU satisfies all of the notice requirements, a show-cause hearing must be held
not later than seven days before the date of the foreclosure hearing. MCL 211.78j(1). Following
the show-cause hearing, a judicial foreclosure hearing must be held in accord with MCL
211.78k. At the hearing, “[a] person claiming an interest in [the property]” may appear at the
hearing and contest the “validity or correctness of the forfeited unpaid delinquent taxes. . .” for
various reasons. MCL 211.78k(2); see also MCL 211.78k(3).

         Following the hearing, a circuit court “shall enter a final judgment” of foreclosure and
“[a]ll redemption rights to the property expire on the March 31 immediately succeeding the entry
of [the] judgment foreclosing the property . . . or in a contested case 21 days after the entry of a
judgment foreclosing the property. . . .” MCL 211.78k(5). The judgment must specify that the
FGU has absolute title to the property if the delinquent taxes, interest penalties and fees are not
paid on or before the redemption date. MCL 211.78k(5)(d). The judgment constitutes a “final
order with respect to the property” and, following the date of redemption the order “shall not be
modified, stayed, or held invalid,” MCL 211.78k5(g) (emphasis added), and

       Except as otherwise provided in [MCL 211.78k(5)(c) and (e)], fee simple title . . .
       shall vest absolutely in the foreclosing governmental unit, and the foreclosing
       governmental unit shall have absolute title to the property . . . The foreclosing
       governmental unit’s title is not subject to any recorded or unrecorded lien and
       shall not be stayed or held invalid except as provided in subsection (7) [appeal] or
       (9) [cancelation by the FGU]. [MCL 211.78k(6) (emphasis added).]


                                                 -6-
                             IV. PROCEDURAL DUE PROCESS

         Our Supreme Court has previously held that failure to abide by the GPTA’s notice
requirements can amount to a violation of a property owner’s procedural due process rights such
that a judgment of foreclosure can be set aside despite the language in MCL 211.78k, which
precludes a circuit court from invalidating, staying, or modifying a foreclosure judgment.
Specifically, in In re Petition by Wayne Co Treasurer (Perfecting Church), 478 Mich. at 4, the
property owner, Perfecting Church, purchased two parcels of property in Wayne County to use
as parking lots. Both properties were transferred via a single deed, which was properly recorded.
Id. Shortly thereafter, the Wayne County Treasurer (Wayne County), listed one of the parcels on
its foreclosure listing. Id. The church paid off the outstanding taxes on the parcel and Wayne
County assured the church that there were no further unpaid taxes on the other parcel. Id. at 4-5.
Nevertheless, Wayne County proceeded to initiate foreclosure proceedings on the other parcel.
Id. at 5. Wayne County did not provide notice to the church, but rather, sent the statutorily-
required notices to the prior owner of the parcel and failed to post a notice on the property. Id.
In short, “the church had no notice of the foreclosure proceedings.” Id. The circuit court entered
a judgment of foreclosure and, following the expiration of the redemption period, Wayne County
sold the property to a third party. Id. After learning of the sale, the church filed a motion for
relief from the foreclosure judgment. Id. The circuit court granted the motion and our Supreme
Court ultimately granted leave to appeal. Id.

        On appeal, the intervening parties, the third-party purchasers of the property, argued that
MCL 211.78k(6) “preclude[ed] the circuit court from staying or holding [Wayne County’s] title
invalid,” and argued that the church was limited to an action for monetary damages under MCL
211.78l because it did not “avail itself of the redemption or appeal provision” contained in MCL
211.78k(6) and (7). Our Supreme Court agreed that, under the GPTA, the circuit court did not
have authority to set aside or modify the foreclosure judgment, explaining:

       The intervening parties accurately construe these provisions of the GPTA. If a
       property owner does not redeem the property or appeal the judgment of
       foreclosure within 21 days, then MCL 211.78k(6) deprives the circuit court of
       jurisdiction to alter the judgment of foreclosure. MCL 211.78k(6) vests absolute
       title in the foreclosing governmental unit, and if the taxpayer does not redeem the
       property or avail itself of the appeal process in subsection 7, then title “shall not
       be stayed or held invalid ....” This language reflects a clear effort to limit the
       jurisdiction of courts so that judgments of foreclosure may not be modified other
       than through the limited procedures provided in the GPTA. The only possible
       remedy for such a property owner would be an action for monetary damages
       based on a claim that the property owner did not receive any notice. In the
       majority of cases, this regime provides an appropriate procedure for foreclosing
       property because the statute requires notices that are consistent with minimum
       due process standards. [Perfecting Church, 478 Mich. at 8.]

        The Court proceeded to hold that the GPTA’s bar on recovery was unconstitutional in
cases where the foreclosing governmental unit failed to provide a property owner with notice that
satisfied procedural due process. Id. at 10. The Court explained that where a governmental unit


                                                -7-
complies with the notice provisions of the GPTA, MCL 211.7k “is not problematic” and a circuit
court is precluded from modifying a judgment of foreclosure. Id. However,

       in cases where the foreclosing entity fails to provide constitutionally adequate
       notice, MCL 211.78k permits a property owner to be deprived of the property
       without due process of law. Because the Legislature cannot create a statutory
       regime that allows for constitutional violations with no recourse, that portion of
       the statute purporting to limit the circuit court’s jurisdiction to modify judgments
       of foreclosure is unconstitutional and unenforceable as applied to property owners
       who are denied due process. [Id. at 10-11.]

The Court concluded:

       In the present case, the county completely failed to comply with the notice
       provisions in the GPTA. As such, the county deprived the church of its property
       without providing due process. Therefore, for the reasons stated, we affirm the
       order of the Wayne Circuit Court that restored the church’s title to the property in
       question. [Id. at 11.]

                                       V. APPLICATION

       In this case, unlike in Perfecting Church, Ingham County complied with all of the notice
provisions of the GPTA. Ingham County sent notice of the delinquency, MCL 211.78b, MCL
211.78f; after the property was forfeited, Ingham County properly petitioned for a judgement of
foreclosure and properly identified persons with property interests as required by MCL 211.78h
and MCL 211.78i(6)—i.e. Ellis’ non-existent estate and Steven as occupant of the property.
Ingham County properly mailed notice, posted notice on the property pursuant to MCL
211.78i(3), and published notice in a local newspaper.

        Respondents were not among the individuals who qualified as owners of a property
interest under MCL 211.78i(6). MCL 211.78i sets forth the duties of identification of owners. It
required Ingham County to “initiate a search of records identified in [MCL 211.78i](6) to
identify the owners of a property interest in the property who are entitled to notice under this
section.” MCL 211.78i(1). Pursuant to § 781i(6), owners of property interests entitled to notice
of foreclosure hearings under § 78k are those whose

       interest was identifiable by reference to any of the following sources by reference
       to any of the following sources before the fact that the county treasurer records
       the certificate required under section 78g(2):

              (a) Land title records in the office of the county register of deeds.

              (b) Tax records in the office of the county treasurer.

              (c) Tax records in the office of the local assessor.

              (d) Tax records in the office of the local treasurer.


                                                -8-
       Furthermore, Ingham County was required to and did make a personal visit to the
property to determine if it was occupied and, if it appeared occupied, “[a]ttempt to personally
serve upon a person occupying the property notice.” MCL 211.78i(3)(a). If unable to meet
personally with the occupant, petitioner was required to “place in a conspicuous manner on the
property a notice,” which Ingham County did. MCL 211.78i(3)(d).

        Focusing on the time period before the foreclosure, the deceased Ellis and his non-
existent estate was the owner of record and Steven was the occupant. Pursuant to our Supreme
Court’s directive, on remand, the question before the circuit court was whether respondents had
any interest in the property such that they would have been entitled to notice of the foreclosure
proceedings. The answer is; respondents did not have any interest in the land that was
identifiable under MCL 211.78i(6) such that they were entitled to notice of the foreclosure
hearings under § 78k. Indeed, respondents stipulated as much. Accordingly, respondents were
not entitled to notice under the GPTA.

       Similarly, because respondents did not have an ownership interest in the property, unlike
the property owner in Perfecting Church who owned title to the foreclosed property, here,
respondents were not entitled to procedural due process. It is axiomatic that a person does not
have a protected property interest in something that he or she does not own. See Dow v State,
396 Mich. 192, 204; 240 NW2d 450 (1976) (quotation marks and citations omitted) (noting that
“[t]he actual owner     of real estate, chattels or money has property interests protected by
procedural due process.”). The circuit court erred in holding otherwise.

        Given that respondents were not entitled to notice under the GPTA and were not entitled
to procedural due process, as of April 3, 2012, the redemption period expired and fee simple title
to the property vested solely in Ingham County and Ingham County possessed “absolute title to
the property.” The circuit court did not have jurisdiction to modify, stay, or invalidate the
judgment of foreclosure once the title vested in Ingham County. MCL 211.78k(5)(g) and (6);
Perfecting Church, 478 Mich. at 10-11. There was no statutory basis to set aside, modify, or
invalidate the judgment of foreclosure. MCL 211.78k(6). Moreover, there were no
constitutional grounds to modify, set aside, or invalidate the judgment of foreclosure as
respondents were not entitled to due process. See Perfecting Church, 478 Mich. at 9-11.
Accordingly, unlike in Perfecting Church, the circuit court in this case did not have jurisdiction
to modify or invalidate the judgment of foreclosure. Id.

        The circuit court cited equity in granting respondents’ relief from the judgment of
foreclosure. However, “[w]hen a statute governs resolution of a particular issue, a court lacks
the authority to invoke equity in contravention of the statute.” Thomas v Dutkavich, 290 Mich
App 393, 413, n 9; 803 NW2d 352 (2010). As our Supreme Court has previously explained,
“[r]egardless of how unjust the statutory penalty might seem to this Court, it is not our place to
create an equitable remedy for a hardship created by an unambiguous, validly enacted, legislative
decree.” Stokes v Millen Roofing Co, 466 Mich. 660, 672; 649 NW2d 371 (2002). In this case,
as noted above, the unambiguous terms of the GPTA provided that the circuit court did not have
jurisdiction to modify or invalidate the judgment of foreclosure once the redemption period
expired and title to the property vested in Ingham County. The circuit court did not have the
authority to use equity to countermand the clear provisions of the GPTA and the court erred in
holding otherwise.

                                               -9-
        In sum, respondents did not own any interest in the subject property before the
foreclosure or before title vested in Ingham County. Therefore, respondents were not entitled to
notice under the GPTA nor were they entitled to due process. Accordingly, the circuit court
erred in granting respondents’ July 12, 2012 motion for relief from the foreclosure judgment,
erred in enjoining Ingham County from selling the subject property at auction, and erred in
entering its October 5, 2015 order wherein it held that respondents were denied due process.
Therefore, we reverse and remand for entry of an order denying respondents’ motion for relief
from the judgment of foreclosure.

      Reversed and remanded for further proceedings consistent with this opinion. No costs
awarded. MCR 7.219(A). We do not retain jurisdiction.



                                                           /s/ Kurtis T. Wilder
                                                           /s/ Stephen L. Borrello
                                                           /s/ Elizabeth L. Gleicher




                                             -10-